Citation Nr: 0737608	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-37 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in May 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  The veteran submitted additional evidence directly 
to the Board at the hearing.  He has waived review of this 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).

As detailed below, the Board is reopening the veteran's 
service-connection claim for an acquired psychiatric 
disability.  The service-connection claim for this disability 
(on the merits) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1974 rating decision denied service 
connection for an acquired psychiatric disability 
(characterized as a "nervous condition").

2.  The evidence associated with the claims file subsequent 
to the October 1974 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for an acquired psychiatric disability 
on the merits.


CONCLUSIONS OF LAW

1.  The October 1974 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006). 

2.  New and material evidence having been submitted, the 
claim for service connection for an acquired psychiatric 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter arises out of the veteran's claim that he 
currently suffers from multiple psychiatric disabilities, 
each of which he maintains had its genesis during his period 
of military service.  

Although the RO characterized the veteran's claimed 
disability as an "emotionally unstable personality, now 
claimed as anxiety disorder," it appears from the record 
that the veteran's claim extends beyond the two psychiatric 
disabilities the RO has specifically enumerated.  As 
discussed in greater detail below, the veteran has submitted 
evidence of multiple psychiatric disabilities which he claims 
are related to service.  The Board also notes that although 
the veteran was denied service connection for a "nervous 
condition" in an October 1974 rating decision, that rating 
decision addressed psychiatric disability in a more general 
sense.  Accordingly, the Board has recharacterized the issue 
on appeal as whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability.  

By an October 1974 rating decision, the Denver, Colorado, RO 
denied service connection for an acquired psychiatric 
disability (characterized as a "nervous condition").  The 
basis for that decision was that the only psychiatric 
disability exhibited by the veteran was an "emotionally 
unstable personality."  Personality disorders are deemed to 
be congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Because 
the only identified psychiatric condition of record at the 
time of the October 1974 rating decision was a personality 
disorder, service connection was denied.  

The RO notified the veteran of this rating decision and of 
his appellate rights in a letter dated in November 1974.  He 
did not appeal, and the rating decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).

In August 2003, the veteran again sought service connection 
for an acquired psychiatric disability.  To reopen a claim, 
new and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 2002).  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously-disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  When determining whether a claim should be 
reopened, the credibility of the newly-submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence of record at the time of the October 1974 rating 
decision primarily consisted of the veteran's service medical 
records.  Those records reflect several instances of 
psychiatric treatment wherein the veteran complained of 
anxiety, depression, trouble sleeping, irritability, and 
dissatisfaction with his job.  He was variously described as 
being "quite emotional and excitable" and "emotionally 
unstable."  Judgment was routinely found to be good without 
psychoneurosis or psychosis.  Although the veteran was 
initially diagnosed with adjustment reaction in June 1968, 
such diagnosis was subsequently modified to "emotionally 
unstable personality."  Based on this condition, the 
veteran's military psychiatrists recommended that he be 
discharged from service "before he hurts himself or someone 
else" and to "prevent him from losing control of himself."  
The separation became effective in June 1970.  

As explained above, the RO denied the veteran service 
connection for a psychiatric disability in October 1974 on 
the basis that the only psychiatric disability of record was 
a personality disorder for which service connection could not 
be granted.  See generally 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2006).

Evidence obtained in connection with the attempt to reopen 
includes extensive VA treatment records together with 
treatment records from several private mental health 
professionals.  These records include an August 2003 letter 
from the veteran's private psychiatrist, Dr. D.L., which 
indicates that the veteran currently suffers from a 
depressive disorder, obsessive-compulsive disorder, and 
undifferentiated somatoform disorder.  Letters dated in June 
2003 and September 2004 from the veteran's private 
psychologist, Dr. S.M., also note that the veteran suffers 
from a panic disorder in addition to a depressive disorder 
and obsessive-compulsive disorder.  Recently-submitted VA 
outpatient treatment records reflect similar diagnoses 
together with diagnoses of an anxiety disorder.  VA treatment 
records also include an October 2006 progress note which 
suggests that the veteran's current psychiatric symptoms are 
consistent with those exhibited during service.

The additional evidence submitted by the veteran is new in 
that VA treatment records and treatment records from private 
mental health care providers were not of record at the time 
of the October 1974 rating decision.  The only medical 
evidence available at that time was the veteran's service 
medical records.  For purposes of determining whether the 
claim should be reopened, the Board will presume the 
credibility of the newly-submitted evidence.  See Justus, 
supra.  Significantly, this new evidence is also material in 
that it provides diagnoses of psychiatric conditions for 
which service connection could potentially be granted (i.e. 
psychiatric disabilities other than a personality disorder).  
Moreover, the October 2006 progress note, which suggested 
that the veteran's current psychiatric symptoms are congruent 
with those exhibited during service, implied that the 
veteran's current psychiatric maladies may be of in-service 
origin.  

Accordingly, the claim to reopen is granted and consideration 
may be given to the entire evidence of record without regard 
to any prior denials.  However, further evidentiary 
development is necessary in connection with the now-reopened 
claim.  To the extent that there may be any deficiencies of 
notice or assistance under the provisions of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 regarding the issue of whether 
new and material evidence was presented, such deficiencies 
are moot as the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened; to this extent only, the appeal is 
granted.


REMAND

Although the newly-submitted psychiatric treatment records 
are sufficient to reopen the claim, they must now be 
evaluated in light of all the evidence of record.  The Board 
specifically notes that the relationship between the 
veteran's currently-diagnosed psychiatric conditions and the 
symptomatology exhibited in service is somewhat obscure.  
While a single October 2006 progress note suggests that the 
veteran's current psychiatric symptomatology is congruent 
with that exhibited in service, the note did not associate 
such symptomatology with any specific psychiatric disorder.  
Moreover, it is unclear whether the symptoms of depression 
and anxiety exhibited by the veteran during service are part 
and parcel of a personality disorder or whether such 
represented the onset of his later-diagnosed depressive, 
anxiety, obsessive-compulsive and/or panic disorders.  The 
Board therefore believes that remand of the case is necessary 
to provide a medical opinion concerning the relationship, if 
any, between the veteran's in-service psychiatric 
symptomatology and his currently-diagnosed psychiatric 
disabilities.

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his psychiatric disabilities.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should specifically 
identify any psychiatric disability 
present.  If a psychiatric disability 
other than a personality disorder is 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater) 
that such psychiatric disability is 
related to any incident of military 
service.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  
The examiner is requested to explain any 
opinion provided, and to include 
supporting references to the veteran's 
medical record.

2.  Thereafter, readjudicate the issue of 
service connection for an acquired 
psychiatric disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


